Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of species: leukemia and breast cancer in the reply filed on 12/7/2021 is acknowledged.  
	Currently amended claim 56, (12/7/2021), previously pending claims 37-55, 57, and new claims 58-60, (12/7/2021), are pending and under consideration by the Examiner.
	Claims 1-36 have been canceled.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/25/2022, and 10/27/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Sara E. Sims on 1/26/2022.

5.	The application has been amended as follows:

IN THE CLAIMS:

Cancel claims 55, and 57 without prejudice.

Claim 37. (Currently amended) A method of treating a subject having cancer, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising the IL-2 mutein and a pharmaceutically acceptable carrier, wherein said IL-2 mutein comprises amino acid substitutions L18R, Q22E, Q126T, and S130R numbered in accordance with wild-type human IL-2 (hIL-2), and wherein said IL-2 mutein has an increased binding affinity for IL-2Rβ and a decreased binding affinity for IL-2Rγc receptor as compared to wild-type hIL-2, wherein the cancer is leukemia or breast cancer.

Claim 56. (Currently amended) The method of claim 37, wherein the leukemia is an IL-2 and/or IL-15 mediated leukemia.

Claim 58. (Currently amended) The method of claim 37, wherein the leukemia is adult T-cell leukemia (ATL).


 6.	Claims 37-54, 56, and 58-60 are allowable. 

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of treating a subject having cancer, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising the IL-2 mutein and a pharmaceutically acceptable carrier, wherein said IL-2 mutein comprises amino acid substitutions L18R, Q22E, Q126T, and S130R numbered in accordance with wild-type human IL-2 (hIL-2), and wherein said IL-2 mutein has an increased binding affinity for IL-2Rβ and a decreased binding affinity for IL-2Rγc receptor as compared to wild-type hIL-2, wherein the cancer is leukemia or breast cancer. As can been seen from the prosecution history in U.S. Application No. 15/305,831 (now U.S. Patent No. 10,150,802), the IL-2 mutein recited in the claims is free of the prior art by virtue of its amino acid sequence.  Furthermore, the claimed invention meets the requirements of 35 U.S.C. § 101 and 35 U.S.C. § 112 in that the method is an alternative method for treating leukemia or breast cancer.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646